            4:20-mj-06480-JEH # 1   Page 1 of 11
                                                                              E-FILED
                                             Tuesday, 01 December, 2020 04:26:24 PM
                                                         Clerk, U.S. District Court, ILCD




                                              20-mj-6480




                                    Kurt Bendoraitis




                               Johnathan E Hawley
12/1/2020
4:20-mj-06480-JEH # 1   Page 2 of 11




                          20-mj-6480
4:20-mj-06480-JEH # 1   Page 3 of 11
4:20-mj-06480-JEH # 1   Page 4 of 11
4:20-mj-06480-JEH # 1   Page 5 of 11
4:20-mj-06480-JEH # 1   Page 6 of 11
4:20-mj-06480-JEH # 1   Page 7 of 11
4:20-mj-06480-JEH # 1   Page 8 of 11
4:20-mj-06480-JEH # 1   Page 9 of 11
4:20-mj-06480-JEH # 1   Page 10 of 11
4:20-mj-06480-JEH # 1   Page 11 of 11
